DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 12/04/2020.
Application filed 06/16/2020.
Claims:
Claims 2-24 are pending.
Claims 22-24 are new.
Claims 2, 9 and 16 are independent.
IDS:
Previous IDS:
IDS filed 06/16/2020 has been considered.
Priority/Continuity Data:
Non-Provisional Application No. 14/824,828 (Patent # 9,686,356) claims priority to Provisional Application No. 62/036,267 filed 08/12/2014.
Non-Provisional Application No. 14/824,828 (Patent # 9,686,356) claims priority to Provisional Application No. 62/154,515 filed 04/29/2015.
Non-Provisional Application No. 15/607,924 (Patent # 10,693,547) is a Continuation to Non-Provisional Application No. 14/824,828 (Patent # 9,686,356) filed 08/12/2015.
This Application is a Continuation to Non-Provisional Application No. 15/607,924 (Patent # 10,693,547) filed 05/30/2017.


Response to Arguments
Applicant’s arguments, see Applicants response, filed 12/04/2020, with respect to the rejection(s) of claims 2-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 9,122,562 B1 to Stickle ("Stickle") and U.S. Patent No. 2013/0346569 A1 to Smith et al. ("Smith").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “The Docker Book” to Turnbull ("Docker") in view of U.S. Patent No. 9,122,562 B1 to Stickle ("Stickle") in further view of U.S. Patent No. 2013/0346569 A1 to Smith et al. ("Smith").
As to claim 2, Docker discloses:
a computer-implemented method comprising:
wherein a software container is an independent server virtualization instance that is configured to operate independently of other processes operating on a same processing resource as the independent server virtualization instance (Fig. 1.1, p. 11 - Docker shows that multiple containers are operating on the same host; p. 98 - Docker teaches that content can be shared between containers. Docker shows that information can be moved between containers.)
Stickle discloses what Docker does not expressly disclose.
Stickle discloses:
(Fig. 1, col. 2 ll. 60-67, col. 3 ll. 1-10, col. 7 ll. 12-28 – Stickle teaches a customer is able to select a software container (i.e., advertising service) to be included in a computing instance (i.e. VM ( i.e., software container); Examiner Note: the concept of advertising is shown in Smith below.); and
, wherein the advertising engine does not release the data relating to the first user identity stored at the first software container outside the first software container (col. 2 ll. 21-35 – Stickle teaches isolating software containers (i.e., services, programs, application) by having them run on computing instances (i.e., software containers); Examiner Note: the concept of advertising is shown in Smith below.); and
Docker and Stickle are analogous arts because they are from the same field of endeavor with respect to software containers.
Stickle with computer-implemented method as discussed in Docker by adding the functionality of Stickle to the system/method of Docker to mitigate issues associated with developing and deploying applications across various hardware environments such applications and dependencies utilized by an application may be packed into a software container such that a software container may be moved from a private server having one computing architecture to a public server having another computing architecture with minimal to no impact (Stickle, col. 1 ll. 20-30).
Smith discloses what Docker and Stickle does not expressly disclose.
Smith discloses:
in response to receiving the election:
selecting, by an advertising engine within the first software container, one or more advertisements determined to be appropriate for the first user based on the data relating to the first user identity stored at the first software container (¶0045, ¶0046 – Smith teaches the use of an advertising engine with a container to use based on user behavior (i.e., data related to a user)).
providing, for display to the first user, the one or more selected advertisements (¶0045, ¶0046 – Smith teaches fulfill advertising requests (i.e., presentation on a device for viewing).
Docker, Stickle and Smith are analogous arts because they are from the same field of endeavor with respect to software containers.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate container advertising engine as discussed in Smith with selecting and configuring software modules for use within a container as discussed in Stickle with computer-implemented method as discussed in Docker by adding the functionality of Smith to the system/method of Docker and Stickle to present advertisements to users based off their own behavior.  Smith would complement the teachings of both Docket and Stickle by incorporating a specific service that individualized to a specific user’s behavior (Smith, ¶0045, ¶0046).

As to claim 9, similar rejection as to claim 2.
As to claim 16, similar rejection as to claim 2.

As to claim 22, Docket, Stickle and Smith
method of claim 2,
the election being made by a first user associated with the first software container (Fig. 1, col. 2 ll. 60-67, col. 3 ll. 1-10, col. 7 ll. 12-28 – Stickle teaches a customer is able to select a software container (i.e., advertising service) to be included in a computing instance (i.e. VM ( i.e., software container); Examiner Note: the concept of advertising is shown in Smith below.).

As to claim 23, similar rejection as to claim 22.
As to claim 24, similar rejection as to claim 22.
	
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “The Docker Book” to Turnbull ("Docker")  in view of U.S. Patent No. 9,122,562 B1 to Stickle ("Stickle") in further view of U.S. Patent No. 2013/0346569 A1 to Smith et al. ("Smith") in further view of U.S. Patent Application Publication No. 2011/0041168 A1 to Murray et al. (“Murray”).
As to claim 3, Docker, Stickle and Smith discloses:
computer-implemented method of claim 2, 
Murray discloses what Docker, Stickle and Smith do not expressly disclose.
Murray discloses:
wherein selecting, by the advertising engine within the first software container, one or more advertisements determined to be appropriate for the first user based on the data relating to the first user identity stored at the first software container comprises:
receiving, from an advertising server, a collection of information describing a plurality of advertisements (Fig. 1, 120, ¶0047 – Murray teaches receiving one or more advertisements (i.e., group of advertisements or collection)); and
in response to receiving the collection of information describing a plurality of advertisements, determining one or more advertisements appropriate for the first user based on the data relating to the first user identity stored at the first software container and the collection of information describing the plurality of advertisements (Fig. 1, 130, 140, 150, ¶0047-¶0049 – Murray teaches obtaining an ID and information of clients to get the appropriate advertisements).
Docker, Stickle, Smith and Murray are analogous arts because they are from the same field of endeavor with respect to information dissemination.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate advertisement dissemination to clients as discussed in Murray with container advertising engine as discussed in Smith with selecting and configuring software modules for use within a container as discussed in Stickle with computer-implemented method as discussed in Docker by adding the functionality of Murray to the system/method of Docker, Stickle and Smith in order to deliver relevant media content to users (Murray, ¶0006).

As to claim 4, Docker, Stickle and Smith discloses:
computer-implemented method of claim 2, 
Murray discloses what Docker and Lee do not expressly disclose.
Murray discloses:
wherein selecting, by the advertising engine within the first software container, one or more advertisements determined to be appropriate for the first user based on the data relating to the first user identity stored at the first software container comprises:
receiving suggested advertisements from an advertising server (Fig. 1, 120, ¶0047 – Murray teaches receiving one or more advertisements (i.e., group of advertisements or collection)); and 
in response to receiving the suggested advertisements, inspecting the suggested advertisements received from the advertising server to determine one or more advertisements of the suggested advertisements received from the advertising server responsive to an interest of the first user based on the data relating to the first user identity stored at the first software container(Fig. 1, 130, 140, 150, ¶0047-¶0049 – Murray teaches obtaining an ID and information of clients to get the appropriate advertisements).
The suggestion/motivation and obviousness rejection is the same as in claim 3.

As to claim 10, similar rejection as to claim 3.
As to claim 11, similar rejection as to claim 4.
As to claim 17, similar rejection as to claim 3.
As to claim 18, similar rejection as to claim 4.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “The Docker Book” to Turnbull ("Docker")  in view of U.S. Patent No. 9,122,562 B1 to Stickle ("Stickle") in further view of U.S. Patent No. 2013/0346569 A1 to Smith et al. ("Smith") in further view of U.S. Patent Application Publication No. 2011/0041168 A1 to Murray et al. (“Murray”) in further view U.S. Patent Application Publication No. 2011/0041168 A1 to Yerli (“Yerli”).
As to claim 5, Docker, Stickle, Smith and Murray discloses:
computer-implemented method of claim 4, 
wherein inspecting, by the advertising engine, the suggested advertisements received from the advertising server to determine one or more advertisements of the suggested advertisements received from the advertising server responsive to an interest of the first user based on the data relating to the first user identity stored at the first software container comprises:
Yerli discloses what Docker, Stickle, Smith and Murray do not expressly disclose.
Yerli discloses:
determining one or more tags corresponding to the first software container (¶0010, ¶0023 – Yerli teaches that user may influence what advertisements are displayed based of tags or tag words); 
comparing the one or more tags corresponding to the first software container with one or more tags corresponding to each of the suggested advertisements (¶0010 – Yerli teaches that user may influence what advertisements are displayed based of tags or tag words and matching those to the available advertisements); and
determining one or more advertisements having a tag corresponding to the one or tags corresponding to the first software container (¶0010 – Yerli teaches that user may influence what advertisements are displayed based off tags or tag words and matching those to the available advertisements).
Docker, Stickle, Smith, Murray and Yerli are analogous arts because they are from the same field of endeavor with respect to delivery of content within a social network.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate user interests as discussed in Yerli with advertisement dissemination to clients as discussed in Murray withcontainer advertising engine as discussed in Smith with selecting and configuring software modules for use within a container as discussed in Stickle with computer-implemented method as discussed in Docker by adding the functionality of Yerli to the system/method of Docker, Stickle, Smith and Murray in order to target ads to particular users (Yerli, ¶0004).

As to claim 6, Docker, Stickle, Smith and Murray discloses:
computer-implemented method of claim 5, 
Yerli discloses what Docker, Stickle, Smith and Murray do not expressly disclose.
Yerli discloses:
wherein the one or more tags corresponding to the first software container are generated by the first software container (¶0010 – Yerli teaches that user may influence what advertisements are displayed based of tags or tag words set by the user in their profile and matching those to the available advertisements).  The suggestion/motivation and obviousness rejection is the same as in claim 5.

As to claim 12, similar rejection as to claim 5.
As to claim 13, similar rejection as to claim 6.
As to claim 19, similar rejection as to claim 5.
As to claim 20, similar rejection as to claim 6.

Claims 7, 8, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “The Docker Book” to Turnbull ("Docker")  in view of U.S. Patent No. 9,122,562 B1 to Stickle ("Stickle") in further view of U.S. Patent No. 2013/0346569 A1 to Smith et al. ("Smith") in further view of U.S. Patent Application Publication No. 2011/0041168 A1 to Yerli (“Yerli”). 
As to claim 7, Docker, Stickle and Smith discloses:
computer-implemented method of claim 2, 
wherein selecting, by the advertising engine within the first software container, one or more advertisements determined to be appropriate for the first user based on the data relating to the first user identity stored at the first software container comprises:
Yerli discloses what Docker, Stickle and Smith do not expressly disclose.
Yerli discloses:
generating one or more tags corresponding to the first software container (¶0010, ¶0023 – Yerli teaches that user may influence what advertisements are displayed based of tags or tag words); 
transmitting, to an advertising server, the one or more tags corresponding to the first software container (¶0010, ¶0023 – Yerli teaches that user may influence what advertisements are displayed based of tags or tag words that are selected by the user.  This creates a client/server connection and therefore the tags are sent to the server.); and
receiving, from the advertising server, one or more advertisements corresponding to the one or more tags corresponding to the first software container (¶0010 – Yerli teaches that user may influence what advertisements are displayed based off tags or tag words and matching those to the available advertisements).
Docker, Stickle, Smith and Yerli are analogous arts because they are from the same field of endeavor with respect to delivery of content within a social network.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate user interests as discussed in Yerli with container advertising engine as discussed in Smith with selecting and configuring software modules for use within a container as discussed in Stickle with computer-implemented method as discussed in Docker by adding the functionality of Yerli to the system/method of Docker, Stickle and Smith in order to target ads to particular users (Yerli, ¶0004).

As to claim 8, Docker, Stickle, Smith and Lee discloses:
computer-implemented method of claim 2, 
Yerli discloses what Docker and Lee do not expressly disclose.
Yerli discloses:
wherein the application instance installed at the communication device is a social network application instance (¶0007 – Yerli teaches that user can use an online service such as social network).  The suggestion/motivation and obviousness rejection is the same as in claim 7.

As to claim 14, similar rejection as to claim 7.
As to claim 15, similar rejection as to claim 8.
As to claim 21, similar rejection as to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2003/0110242 A1 to Brown et al. (“Brown”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445